The Honorable      Ben F. McDonald,  Jr.              Opinion   No.   H-   289
Executive    Director,
Texas    Department    of Community Affairs           Re:   Whether   Parks  & Wildlife
P. 0. Box 13166, Capitol Station                            Dept. may furnish food
Austin,   Texas 78711                                       and housing as part of com-
                                                            pensation  paid to employees
                                                            under federally   funded pro-
Dear   Mr.   McDonald:                                      gram   for   youths.

      You have submitted      twio questions   to u’s concerning     a proposed   program
 to operate   a State Youth Conservation        Corps this summer.         The program
 authorized    by the United States Congress,        October    27, 1972, under the
 provisions    of Public Law 92-597. will provide         federal   funds to employ
.youths aged fifteen through eighteen to work in Texas state parks for a
 period   of eight weeks.      The youths will work approximately          thirty hours
 a week to perform      various    maintenance    tasks in the parks.

      The Texas Department        of Community    Affairs   (hereafter,    Community
Affairs)  entered   a cooperative     agreement   with the United States Depart-
ment of Agriculture     and the United State Department         of the Interior     on
December     13, 1973, to serve as the “prime        grantee”   responsible     for
arranging   the State Youth Conservation        Corps Program,

     Community      Affairs  and the Texas Parks and Wildlife         Department
(hereafter,    Parks and Wildlife)      propose   to implement    the program    under
an interagency     cooperation    contract whereby      Parks and Wildlife    would
be responsible      for actual operation     of the program    this summer.      Under
such a contract,+ Community         Affairs   would reimburse      Parks and Wildlife
for a portion    of the operating    costs incurred    in the program,

     One of the federal   requirements     governing    the operation   of the program
is that some arrangement       must be made for the youths to secure adequate
food and housing for the duration of their employment           at the state park,
 The most expedient     and surest method to provide        food and housing to the
youths is for Parks and Wildlife      t.o protide   it, either directly   or through
an independent   contractor,



                                          p,   1348
The Honorable       Ben F,       McDonald,   page 2   (H-289)




    Your      questions   are:

      1. Under the circumstances   set forth above, is Parks           and Wildlife
legally  empowered   to expend funds for feeding and housing           the youths
it employs ?

     2. If the above question        is answered    in the affirmative,  do
Community      Affairs    and Parks and Wildlife      have the legal authority
to enter an interagency        cooperation    contract whereby      Community
Affairs   reimburses      a portion    of the costs incurred    by Parks and Wild-
life in providing      such food and housing?

    The answer        to your first question would depend upon (1) the existence
of general   legislation     authorizing   the Parks and Wildlife    to engage in the
described    activities    (Article   3, Sec. 44, Constitution    of Texas)  and (2) a
specific   appropriation      for those purposes    (Article  8, Sec. 6. Constitution
of Texas).

    Bearing    in mind that all powers,   duties and authority        of the State
Parks Board have been transferred       to Parks and Wildlife          (Article  978f-3a.
Vernon’s    Texas Penal Auxiliary   Laws, See, 4), we are of           the opinion
that there is ample pre-existing    general law to authorize          the expenditure
                                                                                            ,.
you describe,

    Article      6070b,   V. T, C, S, ,

               “Sec. 1. The Texas State Parks Board is hereby
           authorized  and empowered  to acquire State park sites
           by purchase,    gift or otherwise,    and to improve,
           beautify and equip,    and to contract with any person,
           firm or corporation     for the improvement,     beautification
           or awipment    of the State parks of this State to such
           an extent as to said Board mightbe        deemed advisable.,
           The authority   herein   given to purchase is limited      to
           two years from the effective      date of this Act a . , . ”
           (Emphasis    added)

    The Parks and Wildlife    Department   has ample authority   to contract
for the maintenance   of srate parks by virtue of Set; 1 of Article   bOYlr,
V>T.C.S.,    which provides.   13 part:
The Honorable          Ben F.   McDonald,       Jr.,    page   3   (H-289)



            I! . . , The Parks and Wildlife           Department      is hereby
            authorized     and directed     to cooperate     . . . with all other
            departments      of the state and local governments              . . . .
            It is the intent of the Legislature         to add to the purposes,
            functions    and duties of.      . . counties,     to acquire      lands
            for public recreation        purposes,    to construct      thereon
            facilities   for public use, to provide        for the operation,
            maintenance      and supervision       of such public recreation
            areas,     and to enter into agreements         with other local,
            state or Federal       Agencies     for planning,     construction,
            maintenance,       and operation      of such facilities,      together
            with necessary       access    roads thereto,     and to maintain
            adequate. sanitary       gitsndards. on the.lan&and        water. areas
             as a. patt of and adjacent        to such recreation        areas. ”
             (Emphasis     added)

And    see Attorney       General    Opinion   H-170     (1973).

    We think that clearly    if Parks and Wildlife   finds it necessary or
convenient  to furnish to its employees    both lodging and meals as part
of their compensation,    it has the authority   to do so.

    It has been suggested        that Sets,   50 and 51 of Article   3 of the Texas
Constitution    would prohibit      the use of these funds.    We have had numerous
occasions    to write    concerning    the requirements    of these sections    and
have concluded,       with ample judicial     support,  that they require    only that
the expenditure     of funds be made for a proper public purpose.            State v.
City of Austin,     331 S ~ W, 2d 737 (Tex.      1960); Attorney   General   Opinions
C-584 (1966); H-143 (1973); O-4140 (1941).

    Whether  there is such a purpose is a decision   for the Department
which will be overturned  by the courts only if it is clearly arbitrary.

     Appropriations         for the proposed      purposes  may be found in the General
Appropriations      Act      for 1974 - 1975 [Acts 1973. 63rd Leg.,     ch. 659, p.1786)
in items 7‘1 l2xuid’23        of the. appropriation   to the Parks and Wildlife Depart-
ment at pages ,2005          and 2007, as follows:

      “7,   Seasonal     and Part-time      help                   667.      754       52b.   972




                                                p:     1350
The Honorable     Ben   F. McDonald,       Jr.,    page 4   (H-289)




   “12. Park Improvements
     l’A.State    Comprehensive       Outdoor
          Recreation     Plan - - for up-
          dating Texas’ comprehensive
          outdoor    recreational    plan,
          including    personal    services,
          classified    personnel,    travel
          and other expenses                                 327,     295         335,606

    “B.Maintenance,     repairs   and equip-
        ment; including   wages and other
        expenses,   whether by contract
        or direct payments,     in exist-
        ing State Parks                                      459,750        ,l,   142,   700
                                                                                  , & U. B.

   “23. There is hereby appropriated            from
        the Texas Park Fund, pursuant to
        Article   4 of House Bill 730, Acts
        of the Sixty-Second        Legislature,
        Regular    Session,     1971, for the pur-
        pose of planning,        acquisition    and
        development      of State parks and
        State historic     sites.    Such expend-
        itures include,      but are not limited
        to, salaries    and wages,       professional
         services   and fees, travel,        capital
         outlay,  including     land and improve-
         ments thereto,      and all other neces-
         sary costs and expenses whether by
         contract   or direct payments. ‘I               12,000,000         12,000,000
                                                                                   & U. B.

    The receipt  and use of federal         funds for these purposes     is expressly
authorized  by Section 19 of Article          V of the Appropriations    Act (supra.  at
p. 2208) and by rider to the Parks           and Wildlife  appropriation    at page 2012,

    We therefore    answer your first question           that, in our opinion, Parks
and Wildlife  is legally  empowered  to expend           funds for feeding and housing
the youths it employs,




                                            p.    1351
    .


.


        The Honorable     Ben F.    McDonald,     Jr.,    page   5   (H-289)




             The program    in question was authorized     by Public Law 92-597,
        86 Stat. 1319 amending the Youth Conservation         Corps Act of 1970
        (Public   Law 91-378, 84 Stat. 794).     The original act provided   a youth
        conservation   corps as a pilot program    within the Departments     of
        IntCrior and Agriculture.      The amendment     extended the program    to
        pilot programs    on state lands financed   by federal grants.

             Reciting  the high unemployment     rate among young people      16- 19
        years   of age, the report   of the House of Representatives    recommending
        Public   Law 92-597 (House Report No. 92-1460, 1972 U.S.          Cong. and
        Ad. News,     p. 4943) states its purpose    to be “to provide additional
        employment     for young people ages 15 through 18 . . . ”

             The Community        Affairs   was created     by Acts 1971, 62nd Leg.,      ch. 879,
        p. 2697 [now found as Article          4413 (2011, V, T. C. S. ]. One of the powers
        expressly      conferred   upon the Department        by that Act is found in its
        Sec. 4(12) requiring       the Department       to “administer,   as appropriate,     State
        responsibilities      for programs      created   under . . . federal   acts creating
        economic      opportunity    programs.     ‘I

             In our opinion,   the program     of the Youth Conservation   Corps Act is
        an economic     opportunity   program    and is one the Department   of Community
        Affairs   is expressly   directed   to administer  on behalf of the State.

             The Interagency     Cooperation    Act, Art. 4413 (32), V. T, C. S. authorizes
        and encourages     contractual    arrangements    between various arms of the
        State government     to carry out its functions.     Section 3 provides:

                      “Any state agency may enter into and
                 perform   a written    agreement      or contract
                 with other agencies       of the state for furni-
                 shing necessary      and authorized     special or
                 technical  services,     including   the services
                 of employees,     the services     of materials,
                 or the services     of equipment     = . . . ”

             It is our opinion that the two statutes,   Article 4413 (201) and Article
        4413 (32). V. 1. C.S.,     acting in concert,  give to Community   Affairs  the
        general    authority to act on behalf of the State under the Youth Conser-
        vation Corps Act and to contract       with Parks and Wildlife  to acrually




                                                   p.    1352
The   Honorable    Ben F.     McDonald,    page   6    (H-289)




implement    the program   by putting young people to work.   We are
further  of the opinion that these acts would authorize expenditures
to feed   and house   those    youths   so employed.

     Among the appropriations     to Community     Affairs   (Appropriation    Act
for fiscal  1974-1975. supra, at p.1929) is item 9 “Grants        to State
Agencies    and local Governments”.      As in the case of Parks and Wildlife,
the use of federal    funds is expressly  authorized     by the Appropriations
Act,   supra at p. 2208.    And see Sec. 25 of Article      V of the Approp-
riations   Act, supra,   at p. 2209.

     In summation,      it is our opinion that there is both        pre-existing
general   law and specific     appropriations     authorizing    the Department
of Co-unity      Affairs    and the Parks and Wildlife        Department    to enter
into an interagency      cooperation   contract    to carry out the program       of
the Youth Conser~vation       Corps Act, including      the expense of feeding
and housing    young people employed        by it.

                                 SUMMARY

               The Parks and Wildlife     Department   is authorized
          to expend funds to feed and house young people employed
          by it in maintaining    state parks and is authorized    to con -
          t-act with the Department     of Community    Affairs  for the
          reimbursement      of those expenses,   or a part of them, with
          federal   funds,

                                                       Very      truly     yours,




                                                       Attorney          General    of Texas
I




    .




        The Honorable   Ben F.   McDonald,   Jr.,   page   7   (H-289)




        APPJ++WjjD:




        DAVID M. KENDALL,        Chairman
        Opinion Committee




                                              p.    1354